 Case 8:19-cv-03187-MSS-CPT Document 1 Filed 12/30/19 Page 1 of 4 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CHRIS AMARO,

       Plaintiff,

v.                                                   Case No.: 8:19-cv-003187

RENT-A-CENTER EAST, INC.,
a Foreign For Profit Corporation,

       Defendant.
                                                     /

                          DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant RENT-A-CENTER

EAST, INC. (“RAC”), by and through its undersigned counsel, hereby gives its notice of

removal of the case styled Chris Amaro v. Rent-A-Center East, Inc., Case No.: 19-CA-012240,

currently pending in the Circuit Court of the Thirteenth Judicial Circuit, in and for Hillsborough

County, Florida, (the “State Court Action”), to the United States District Court for the Middle

District of Florida, Tampa Division. As grounds, RAC states as follows:

                           COMMENCEMENT OF ACTION IN
                      STATE COURT AND TIMELINESS OF REMOVAL

      1.       On or about December 3, 2019, Plaintiff Chris Amaro (“Plaintiff”) initiated the

State Court action by filing a Complaint in the Circuit Court of the Thirteenth Judicial Circuit, in

and for Hillsborough County, Florida, initiating the State Court Action, which named RAC as

the sole Defendant.

      2.       The Summons and Complaint were served on RAC on December 6, 2019. A true

and legible copy of any and all processes, pleadings, motions, orders, and other papers or

exhibits of every kind then on file in the State Court Action obtained by RAC are attached to this
 Case 8:19-cv-03187-MSS-CPT Document 1 Filed 12/30/19 Page 2 of 4 PageID 2




Notice of Removal as required by 28 U.S.C. §1446(a) and L.R. 4.02. See Exhibit 1. No other

process, pleadings, or orders have been served upon Defendant in the State Court Action. A

copy of the Notice contemporaneously filed in the Thirteenth Judicial Circuit, in and for

Hillsborough County, Florida, is attached hereto as Exhibit 2.

      3.       Pursuant to 28 U.S.C. § 1446(b), RAC has timely filed this Notice of Removal

within 30 days after receipt of a copy of Plaintiff’s Complaint.

                                      VENUE IS PROPER

      4.       Removal to this Court is proper under 28 U.S.C. § 1446(a) because the United

States District Court for the Middle District of Florida, Tampa Division, is the district and

division within which the Circuit Court for the Thirteenth Judicial Circuit in and for

Hillsborough County, Florida, is located.

                   GROUNDS FOR REMOVAL – FEDERAL QUESTION

      5.       This Court has original jurisdiction over this action based on federal questions

pursuant to 28 U.S.C. §1331, and this action is therefore properly removable under 28 U.S.C.

1441(a).

      6.       In applying that statutory provision “[t]he presence or absence of federal question

jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987).

     7.        Plaintiff’s Complaint arises out of his employment with Defendant.                The

Complaint alleges two causes of action: (1) overtime violation by RAC; and (2) Fair Labor

Standards Act (“FLSA”).

     8.        Because Plaintiff’s Complaint alleges a cause of action under the federal statute of



                                                 2
 Case 8:19-cv-03187-MSS-CPT Document 1 Filed 12/30/19 Page 3 of 4 PageID 3




the Fair Labor Standards Act (see Complaint), this Court accordingly has original federal

jurisdiction over Counts I and II of the Complaint under 28 U.S.C. § 1331, and this case is

properly removable under 28 U.S.C. § 1441(a).

     9.        Written notice of the filing of this Notice of Removal will be given to the adverse

party as required by law.

       WHEREFORE, Defendant respectfully requests that Chris Amaro v. Rent-A-Center East,

Inc., Case No. 19-CA-012240, now pending in the Circuit Court of the Thirteenth Judicial

Circuit in and for Hillsborough County, Florida, be removed to the United States District Court

for the Middle District of Florida, Tampa Division.

       DATED: December 30, 2019.

                                             Respectfully submitted,

                                             /s/ Jennifer Monrose Moore
                                             Jennifer Monrose Moore
                                             Florida Bar No. 35602
                                             jennifer.moore@ogletree.com
                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.
                                             100 North Tampa Street, Suite 3600
                                             Tampa, Florida 33602
                                             Telephone: 813.289.1247
                                             Facsimile: 813.289.6530

                                             Attorneys for Defendant




                                                3
 Case 8:19-cv-03187-MSS-CPT Document 1 Filed 12/30/19 Page 4 of 4 PageID 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 30, 2019, I electronically filed the foregoing via

the Court’s CM/ECF system and that a true and correct copy of Defendant’s Notice of Removal

was served via electronic mail and U.S. First Class Mail upon:

                                     Noah E. Storch, Esq.
                                    Robert D. Pecchio, Esq.
                              RICHARD CELLER LEGAL, P.A.
                             10368 West State Road 84, Suite 103
                                     Davie, Florida 33324
                               noah@floridaovertimelawyer.com
                              robert@floridaovertimelawyer.com
                                     Attorneys for Plaintiff

                                            /s/ Jennifer Monrose Moore
                                            Attorney




                                                                                   41180079.1




                                               4
